Citation Nr: 9911841	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for anxiety reaction.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1943 to December 1945 
and from August 1950 to April 1953.  These matters come to 
the Board of Veterans' Appeals (Board) from a May 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied entitlement to a 
disability rating in excess of 50 percent for anxiety 
neurosis and denied entitlement to a total disability rating 
based on individual unemployability.  The veteran has 
perfected an appeal of that decision.

The issue of entitlement to a total disability rating based 
on individual unemployability will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected anxiety reaction is 
manifested by insomnia, excessive worry, irritability, 
nightmares, intrusive thoughts, exaggerated startle response, 
hypervigilance, anxiety, restlessness, and depression, 
productive of no more than considerable impairment in social 
and industrial functioning.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for anxiety reaction are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.129, 4.130, 4.132, Diagnostic 
Code 9400 (1992); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that he was 
separated from service in 1945 following a Report of Medical 
Survey in which he was found to be unfit for service due to 
psychoneurosis, anxiety.  In a February 1946 rating decision 
the RO granted service connection for anxiety neurosis and 
assigned a 50 percent disability rating for the disorder, 
based on the evidence in the service medical records.

A VA examination in October 1946 revealed that the veteran's 
psychiatric symptoms had gradually abated following his 
separation from service, and in a November 1947 rating 
decision the disability rating was decreased from 50 to 
30 percent.  The 30 percent rating was further reduced to a 
noncompensable rating in September 1948, based on the report 
of a July 1948 VA psychiatric examination that showed little 
evidence of psychiatric symptomatology.  The veteran again 
performed active military service from August 1950 to April 
1953.

The noncompensable rating remained in effect until November 
1973, at which time the veteran claimed entitlement to an 
increased rating on the basis that he was unable to maintain 
employment.  He was provided a VA psychiatric examination in 
September 1974, the report of which shows that he complained 
of being unable to work as a hairdresser because he became 
shaky and nervous.  He reported having sold his beauty salon 
in March 1973, after which he worked part-time in another 
shop for a few months.  At the time of the examination he 
stated that he worked with his wife, to whom he had been 
married for 21 years, managing an apartment house, but that 
the work was not full-time.

The veteran stated that he had practically no social life and 
had no hobbies other than reading.  Examination revealed that 
he appeared to be relaxed, although he reported being unable 
to work as a hairdresser out of fear of cutting a customer 
when he became nervous and shaky.  He stated that on such 
occasions he became dizzy and broke out in a sweat.  As a 
result of the examination the psychiatrist provided a 
diagnosis of psychoneurosis anxiety reaction, moderately 
severe, manifested by nervousness, shakiness, perspiration, 
and fear of hurting his customers.  The psychiatrist also 
stated that the veteran appeared to be unable to follow his 
previous occupation, but that he could possibly be trained 
for employment that caused less stress.

In a December 1974 rating decision the RO increased the 
disability rating for anxiety reaction from zero to 
50 percent, and the 50 percent rating has been in effect 
since then.  The rating was reduced from 50 to 30 percent 
effective in March 1977, but the 50 percent rating was later 
restored effective in November 1973.

In November 1982 the veteran claimed entitlement to an 
increased rating, including a total disability rating based 
on individual unemployability.  In conjunction with an April 
1983 VA psychiatric examination he complained of headaches, 
being "up tight," feeling as if something dire were going 
to happen, being dizzy and having poor balance, and becoming 
tired easily.  He reported having been married for 30 years, 
and that his marital adjustment was very good.  He also 
reported that for the previous ten years he had assisted his 
wife in managing an apartment house.  He stated that he was 
seen monthly at the VA psychiatric clinic for medication and 
check-ups.

Examination revealed that his appearance was neat, his speech 
was spontaneously productive in a relevant and coherent 
manner, he had a friendly manner, and he demonstrated little 
evidence of external tension, although he reported feeling 
tense.  He stated that at times he felt very depressed and as 
if something bad was going to happen, and that he sometimes 
had suicidal thoughts, although he denied any specific plan 
or intent.  He reported having crying spells and frequent 
headaches.  He stated that some nights he slept well, but on 
other nights he could not sleep at all.  He complained of 
dizziness and imbalance, and that he became fatigued easily, 
especially when tense.  Examination revealed no deficit in 
memory or concentration.  The examiner provided a diagnosis 
of anxiety reaction, moderately severe, manifested by 
episodes of depression with crying spells, intense feelings 
of inner tension, anxiety, and tremulousness, impotence, 
severe generalized headaches, feelings of dizziness and 
imbalance, and the inability to engage in gainful employment.

In a May 1983 rating decision the RO denied entitlement to a 
total disability rating based on individual unemployability 
on the basis that the evidence did not show that the veteran 
was precluded from all forms of gainful employment.  That 
decision was affirmed by the Board in a November 1984 
decision.  The Board's decision included the consideration of 
an April 1984 VA psychiatric examination, which revealed that 
the veteran suffered from what was described by the examiner 
as a very debilitating psychological syndrome, manifested by 
emotional lability and a number of symptoms suggestive of 
anxiety, which had prevented him from working for the 
previous ten years.

The report of a March 1990 VA examination shows that the 
veteran had been married for 37 years, and his marriage was 
described in positive terms.  He reported having assisted his 
wife in a property management business until 1987.  The 
mental status examination revealed that he was well oriented 
in all spheres, and showed no signs of delusions or 
hallucinations.  His affect was appropriate and his memory 
intact.  There were no signs of any thought disorder, 
psychotic process, or organic brain syndrome, and he 
manifested no signs of pathological depression.  The examiner 
stated that the veteran seemed to live in a state of tension 
and restlessness.  The examiner provided the opinion that the 
veteran had suffered from a generalized anxiety disorder 
since the 1940s of relatively mild intensity that was kept at 
a minimum level with medication.

In August 1992 the veteran claimed entitlement to an 
increased rating, asserting that he had been unable to work 
full-time since 1987 due to his service-connected disability.  
In his September 1992 claim for a total disability rating 
based on individual unemployability he reported having last 
worked full-time in 1972 as a hairdresser, that he was self-
employed as a hairdresser from 1955 to 1971, that he had the 
equivalent of a high school education, and that he received 
vocational training in 1946 and 1947 in cosmetology.

VA treatment records show that since 1973 the veteran was 
seen monthly or bimonthly for anxiety and tension, which was 
treated with medication, and that he had no psychiatric 
hospitalizations.  His psychiatric symptoms were attributed 
to a generalized anxiety disorder and dysthymia, and since 
May 1990 his symptoms were generally described as mild, with 
no gross anxiety or depression demonstrated.  On each visit 
the veteran normally reported that he was doing well, but 
that he continued to have difficulty sleeping.  Although he 
reported having anxiety attacks when he had to leave home, 
his treating psychiatrist characterized the events as limited 
symptom attacks with mild agoraphobia, rather than anxiety 
attacks.

The treatment records show that in September 1992 he declined 
more intrusive therapy than the medication that he had been 
receiving, and in December 1992 his medication was increased 
because he complained of increasing depression, which he 
attributed to age and physical discomfort.  The treating 
physician noted that he was mildly sad, but not clinically 
depressed.

The report of a January 1993 VA psychiatric examination 
indicates that the veteran lived with his wife of 40 years, 
and that he had one stepson and numerous grandchildren and 
great-grandchildren.  He reported developing a state of 
depression in the 1970s, during which he cried, felt 
hopeless, and would go for days without sleep, and that he 
started having what he described as panic attacks, which 
consisted of feelings of impending doom and dread, 
overwhelming anxiety, numbness, and lightheadedness.  He 
reported that these attacks had occurred from one to four or 
five times a month, which caused him to stop working in 1971 
or 1972.  He stated that the medication he was provided 
helped in controlling his anxiety.

The mental status examination showed that he was 
appropriately dressed and groomed, that he was pleasant, 
engaging, and cooperative, that his speech was spontaneous, 
productive, and goal-oriented, that he demonstrated a broad 
range of facial expression and a good sense of humor, that he 
seemed to be relaxed and in good spirits, and that his mood 
was euthymic and his affect upbeat.  He demonstrated no 
suicidal or homicidal ideation, no hallucinations, delusions, 
or ideas of reference, and no psychotic symptoms.  He 
maintained a coherent and relevant train of thought, was 
alert in all spheres, his memory was intact, and his judgment 
and insight were described as good.  

As a result of the examination the psychiatrist provided a 
diagnosis of panic disorder, in remission, and a Global 
Assessment of Functioning (GAF) of 90.  The psychiatrist 
stated that although the veteran apparently suffered from the 
symptoms of a panic disorder in the past, at present he did 
not suffer from any acute or ongoing psychiatric impairment.  
The psychiatrist further stated that his social and 
industrial adaptability were unimpaired.

VA treatment records indicate that in May 1993 he reported 
being nervous, being unable to sleep, and not feeling well, 
which his treating physician described as moderate anxiety 
and mild depression, and his medication was increased.  In 
July 1993 he again complained of being nervous and not 
sleeping well, which the physician again characterized as 
moderate anxiety and mild depression.  In September 1993 he 
reported having panic attacks and sensations of impending 
doom, and his physician described his symptoms as mild 
anxiety and depression.  At that time his medication for 
depression was increased, and he was also provided medication 
for the anxiety attacks.  In November 1993 he reported that 
he was unable to sleep and felt panicky.  The physician noted 
that he appeared to be less anxious and was not grossly 
depressed.  He continued to complain of problems sleeping and 
anxiety attacks in December 1993, which the physician 
described as limited symptom attacks, and his symptoms were 
characterized as moderate anxiety with no gross evidence of 
depression.

In conjunction with an April 1994 VA psychiatric examination 
the veteran reported having panic attacks, which he described 
as a sensation of intense anxiety associated with a sense of 
loss of control, shortness of breath, and light-headedness.  
He stated that he had one or two panic episodes every two 
weeks that were not triggered by any specific event.  He also 
stated that every three or four months since World War II he 
experienced episodes of tearing up the bedroom during his 
sleep, having intrusive thoughts about his combat 
experiences, and feeling estranged from other people.  He 
reported having problems with anger, avoided stimuli that 
reminded him of combat, having an exaggerated startle 
response, and being hypervigilant.  He stated that he could 
not remember any of his dreams.

The veteran also reported that he was last employed full-time 
in 1987, at which time he and his wife managed an apartment 
building and he did the grounds maintenance.  He also stated 
that he would not have been able to maintain that employment 
without his wife.  He reported that his income consisted of 
Social Security benefits and his VA compensation.

The mental status examination showed that he was pleasant and 
cooperative, neatly dressed, and with good hygiene.  His mood 
was described as "pretty good," he demonstrated a full 
range of affect, his speech was spontaneous and somewhat 
overproductive, and his thought processes sequential.  He 
reported occasional suicidal ideation, with no intent and no 
homicidal ideation, no hallucinations, and no delusions.  He 
was alert and oriented to all spheres and demonstrated no 
cognitive deficit.

Following the examination, the psychiatrist provided 
diagnoses of panic disorder, post-traumatic stress disorder 
(PTSD), and a history of alcohol abuse, in remission.  The 
psychiatrist described the current stressors as moderate, and 
provided a GAF score of 65.  The psychiatrist also provided 
the opinion that the veteran's psychiatric symptoms resulted 
in significant impairment in his social and industrial 
functioning.

VA treatment records show that in August 1994 he reported 
being cynical and feeling gloomy about the future, and that 
he continued to have trouble sleeping.  His physician 
assessed his symptoms as mildly melancholic and moderately 
depressed, with no suicidal or homicidal ideation and no 
acute distress.  His medication was changed at that time.  In 
October 1994 he complained of stress and depression, and was 
noted to be mildly irritable, anxious, and depressed.  The 
physician offered to have him hospitalized, which he 
declined, and he also declined increasing the frequency of 
his clinic visits.  The physician then increased the dosage 
of his medication, and in November 1994 he reported feeling 
more rested with the increase in medication.  He reported 
feeling better in January 1995, and the physician described 
his symptoms as no gross depression or anxiety.  

In September 1995 his medication was again increased due to 
complaints of insomnia.  He reported feeling better in 
October 1995 and was found to be less somatically 
preoccupied, anxious, and sad, and not grossly depressed.  In 
December 1995 he reported that he had decreased the dosage of 
his medication due to stomach irritation, without an increase 
in symptoms.  At that time he was described as mildly anxious 
and not grossly depressed.  In February 1996 he reported 
being very disappointed when his claim for increased 
compensation was denied, was very concerned about his wife's 
failing health, and complained of nightmares.  His physician 
described him as being moderately anxious and mildly 
depressed.  He complained of continuing sleep disturbance, 
anxiety, and excessive worry in April 1996, and was described 
as being mildly anxious, irritable, and depressed, but not in 
acute distress.

The veteran submitted documents showing that in 1975 his 
premiums for National Service Life Insurance were waived 
because he was found to be totally disabled.

The veteran provided testimony at a hearing in April 1996, 
during which he described in detail his wartime experiences.  
He also testified that he and his wife did not socialize, and 
that they did not stay overnight in other homes because he 
had violent nightmares.  He stated that he had not been 
regularly employed since 1972, and that he sometimes went for 
two or three days without sleeping.  He also stated that he 
had received Social Security benefits since reaching age 62 
in 1987.

In an October 1996 substantive appeal he stated that any loud 
noise caused him to panic, that he had dreams that caused him 
to tear up the bedroom, that since 1945 he would not sleep 
for two or three days and that even on good days he did not 
sleep for more than 10 or 20 minutes.  He also stated that he 
could not be around more than two or three people at a time 
without discomfort, and that he had not seen his family in 
another state for many years.

VA treatment records indicate that in October 1996 he 
complained of continuing frustration with VA, having 
nightsweats, becoming panicky, and what the physician 
described as obsessive preoccupation with his war 
experiences.  He also complained of increasing confusion and 
memory problems.  He was described as mildly disorganized and 
anxious, irritable, and depressed, but not in acute distress.

In conjunction with an August 1997 VA psychiatric examination 
the veteran reported having had "destructive insomnia and 
night sweats" since 1945, recurrent intrusive thoughts about 
the battle for Iwo Jima that occurred on a daily basis, a 
marked psychological response to war-related stimuli, an 
exaggerated startle response, and a sense of something bad 
happening in the future.  He also complained of excessive 
worry, but denied that his worry was unrealistic.  He 
reported feeling anxious "sometimes" for no reason and 
having problems with recent memory and difficulty 
concentrating.  He also reported feeling depressed about half 
the time, being able to cry easily, and feeling hopeless and 
helpless.  He complained of a loss of energy, which he 
attributed to lack of sleep, and sleeping only about three 
hours per night.  He reported having had suicidal ideation, 
although he could not report when he last felt that way, but 
denied any suicidal intent or plan.  He also reported having 
had homicidal ideation in the past, but was unable to report 
when these ideas had occurred.  He stated that he lived alone 
with his wife, that he did the necessary chores to maintain 
the household, and that he related "at a distance" to the 
people with whom he came into daily contact.

On mental status examination the veteran was described as 
appearing to be his stated age, and that he was well groomed.  
He demonstrated a broad expression and affect with an 
assertive manner, his speech was spontaneous, overproductive, 
and circumstantial, and he required occasional interruption 
to structure the interview.  His speech was relevant and 
coherent, with no other deviations.  He appeared to be mildly 
restless.  His memory, concentration, and judgment were found 
to be intact, he was alert and oriented to all spheres, his 
fund of knowledge was normal for his age and education, and 
he described his mood as "pretty good."  No psychotic 
symptoms were noted.

The report of the examination shows that the veteran's case 
file, including his medical history, was reviewed as part of 
the examination.  In describing the veteran's current level 
of functioning, the examining psychiatrist found that the 
veteran's symptoms interfered with his abilities to 
adequately interact with others and deal with normal daily 
stress, and that his cognitive performance indicated that he 
was able to follow detailed instructions while maintaining 
adequate attention and concentration.  The psychiatrist 
provided diagnoses of PTSD, dysthymia, and insomnia, and a 
current GAF score of 60.

The veteran was provided an additional VA psychiatric 
examination in October 1998.  The report of that examination, 
which was conducted by the same psychiatrist who conducted 
the August 1997 examination, shows that he continued to 
complain of daily intrusive thoughts about Iwo Jima, a marked 
response to war-related stimuli, excessive worry, daily 
anxiety with hypervigilance, an exaggerated startle response, 
and a sense of future trauma.  He also reported having 
difficulty with concentration and memory, and depression that 
occurred almost daily.  He stated that he cried easily and 
had a markedly decreased interest in normal daily activity 
and loss of energy.  He admitted feeling hopeless and 
helpless and of having had suicidal ideation two days 
previously, but denied having any suicide plan or attempting 
suicide.  He complained of marked insomnia with night sweats, 
averaging approximately three hours of sleep per night.

The results of the mental status examination were the same as 
those shown in August 1997, with the exception of his mood, 
which he described as tense due to the traffic with which he 
apparently had to contend in getting to the examination.  The 
examiner provided diagnoses of PTSD, dysthymia, insomnia 
related to PTSD, psychological factors affecting his 
headaches, and an obsessive-compulsive personality disorder, 
provisional.  He again provided a GAF score of 60.

The documents in the case file show that in November 1998 the 
veteran reported that his wife had died in August 1998.

II.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Effective November 7, 1996, during the pendency of this 
appeal, VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4, was amended with regard to 
rating mental disabilities.  Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52695 (1996) 
(codified at 38 C.F.R. Part 4).  Because the veteran's claim 
was filed before the regulatory change occurred, he is 
entitled to application of the version more favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In a November 1996 supplemental statement of the case the RO 
provided the veteran the revised regulations pertaining to 
mental disorders and considered the revised regulations in 
determining that he was not entitled to an increased rating.  
The veteran was provided the opportunity to present evidence 
and arguments in response.  The Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384 (1993).  

Social and industrial inadaptability is the basic criterion 
for evaluating mental disorders and it contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect the individual's earning capacity.  Social 
integration is one of the best indices of mental health and 
reflects the ability to establish healthy and effective 
interpersonal relationships.  In evaluating disabilities 
based on mental disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  The 
severity of disability is based upon actual symptomatology as 
it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  The disability 
evaluation is to be based on the report and analysis of the 
veteran's symptomatology and the full consideration of the 
whole history of the disorder.  38 C.F.R. §§ 4.129, 4.130 
(1996).

The provisions of Diagnostic Code 9400, in effect prior to 
November 1996, provided for a 100 percent rating if analysis 
of the veteran's symptomatology showed that the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
total incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and demonstrated inability to obtain or 
retain employment.  A 70 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was considerable impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders specifies that a 100 percent disability 
rating applies if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent rating applies for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1998).

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  Analysis

The evidence shows that the veteran's psychiatric disorder is 
manifested by insomnia, excessive worry, irritability, 
nightmares, intrusive thoughts, exaggerated startle response, 
hypervigilance, anxiety, restlessness, occasional suicidal 
ideation, and depression.  The VA treatment records describe 
the severity of his symptoms as mild to moderate, and the 
examining psychiatrist in August 1997 and October 1998 
provided a GAF score of 60 on both occasions.  A GAF score of 
60 is indicative of moderate symptoms, such as flat affect, 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social and occupational functioning, 
such as having few friends or conflicts with peers or 
coworkers.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the rating criteria in effect prior to November 
1996, a disability rating in excess of 50 percent was 
applicable if the psychiatric disorder was manifested by 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people or severe 
impairment in the ability to obtain or retain employment.  
The evidence shows that the veteran's psychiatric symptoms 
are moderate, not severe.  The Board has determined, 
therefore, that the criteria for a disability rating in 
excess of 50 percent are not met by applying the rating 
criteria in effect prior to November 1996.

Effective in November 1996, a 70 percent disability rating is 
warranted if the evidence shows that the psychiatric disorder 
is manifested by deficiencies in most areas of social and 
industrial functioning, such as work, family relations, 
judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.

The evidence does not show that the veteran performs 
obsessional rituals that interfere with routine activities, 
his speech was described as relevant and coherent, he has not 
demonstrated impaired impulse control, he is oriented in all 
spheres, and he maintains his personal appearance and 
hygiene.  During the VA psychiatric examinations he has 
reported having experienced suicidal ideation occasionally, 
but he did not report any suicidal ideation in the context of 
his regular psychiatric treatment and was never found to be 
suicidal or in acute distress.  Although he reported 
experiencing suicidal ideation during the October 1998 
psychiatric examination, based on a review of all of the 
evidence in the case file the examiner provided a GAF score 
of 60, indicating that the affect on his social and 
industrial functioning was no more than moderate.  The Board 
finds that the reported suicidal ideation, when viewed in the 
context of all of the medical evidence, is not sufficient to 
warrant a 70 percent disability rating.

The evidence also shows that the veteran has reported having 
panic attacks and depression that occurred almost daily.  The 
evidence does not show, however, that the frequency or 
severity of the panic attacks or depression prevent him from 
functioning independently, appropriately and effectively, in 
that he is able to care for himself, maintain his household, 
and carry on the activities of daily living. 

The examiner in August 1997 stated that the veteran's 
symptoms interfered with his abilities to adequately interact 
with others and deal with normal daily stress, but found no 
deficits in his cognitive abilities, judgment, thinking, or 
mood.  Although he has difficulty in adapting to stress, the 
evidence shows that he generally functions satisfactorily in 
terms of routine behavior, self-care, and normal 
conversation.  In addition, he is able to establish and 
maintain effective relationships, in that he was married to 
the same person for many years and he described their 
marriage as good.

The Board finds that the criteria for a 70 percent disability 
rating, by applying the criteria that became effective in 
November 1996, are not met.  There is no question whether the 
50 or 70 percent rating would more properly classify the 
severity of the veteran's psychiatric disability.  38 C.F.R. 
§ 4.7.  For these reasons the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 50 percent 
for anxiety reaction.


ORDER

The claim of entitlement to a disability rating in excess of 
50 percent for anxiety reaction is denied.


REMAND

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  All 
veterans who are shown to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b).  

The veteran claims to be unemployable due to the inability to 
sleep, which is caused by his service-connected psychiatric 
disorder, and severe headaches.  In a February 1999 rating 
decision the RO granted service connection for cluster 
headaches due to trauma, and assigned a 10 percent disability 
rating for the disorder effective in September 1993.  
Following the grant of service connection for the additional 
disorder, however, the RO did not re-adjudicate the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability.  See Pratt v. Derwinski, 3 Vet. 
App. 269 (1992) (VA must consider all service-connected 
disabilities in determining if a total disability rating 
based on individual unemployability is warranted).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a TDIU claim, the duty to assist requires that VA 
obtaining an examination which includes an opinion on what 
effect the veteran's service-connected disabilities have on 
his ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (1998).  In this case, VA is required to 
obtain an examination that assesses the effect of the service 
connected headache disorder, as well as the psychiatric 
disability, on the veteran's ability to maintain gainful 
employment.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected disabilities.  After securing 
the necessary release, the RO should 
obtain any of those records not already 
part of the claims folder.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

3.  The veteran should be afforded 
appropriate  examinations to assess the 
impact of his service-connected 
disabilities on his ability to maintain 
gainful employment.  The examiners should 
review the claims folder before 
completing the examination reports.

4.  After undertaking any additional 
development deemed to be appropriate, the 
RO should determine whether the 
manifestations of the veteran's service-
connected psychiatric disorder combined 
with the manifestations of the headache 
disorder render him unemployable.

5.  The RO should then re-adjudicate the 
issue of his entitlement to a total 
disability rating based on individual 
unemployability by considering all of his 
service-connected disabilities.  If the 
veteran is found to be unemployable due 
to his service-connected disabilities but 
the percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met, the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  38 C.F.R. 
§ 4.16(b).

6.  If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

